PER CURIAM.
The plaintiff brought this action, as a tenant, for wrongful eviction from the premises of the defendant. From a judgment rendered on the verdict of the jury in favor of the plaintiff, the defendant appeals.
The defendant assigns as error the overruling of his demurrer to plaintiff’s complaint. The defendant contends the plaintiff’s complaint shows on its face the lease of the premises was oral, and since it extended over a period of one year, it was unenforceable under the Statute of Frauds.
There is no merit in this contention. The plaintiff alleged the parties entered into an oral agreement and “That the defendant prepared a written memorandum of their agreement which was signed by the parties * * No citation of authority is necessary for the statement that the allegation that an oral agreement was reduced to writing and signed by the parties is sufficient against a demurrer.
The defendant also states that “The Court erred in allowing evidence and testimony as to damages which was speculative.”
The defendant does not set forth the questions asked or the objections, if any, made haec verba as required by Rule 19 of this court. We therefore refuse to examine this assignment of error.
The judgment of the trial court is affirmed.